213 F.2d 318
54-2 USTC  P 9440
TICKET OFFICE EQUIPMENT COMPANY, Inc., Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 248, Docket 22959.
United States Court of AppealsSecond Circuit.
Argued May 13, 1954.Decided June 4, 1954.

Richard W. Wilson, New York City, for petitioner.
H. Brian Holland, Asst. Atty. Gen., Ellis N. Slack and Morton K. Rothschild, Sp. Assts. to Atty. Gen., for respondent.
Before CHASE, Chief Judge, and HINCKS and HARLAN, Circuit Judges.
PER CURIAM.


1
Such evidence as there is to indicate that Mrs. Ruscher, as a partner of her husband, owned any part of the assets transferred to the petitioner in exchange for its stock is too inconclusive to show that the Tax Court was in error in treating Mr. Ruscher as the sole transferrer.  With this observation, we are content to affirm the decision on the opinion of the Tax Court, 20 T.C. 272.


2
Affirmed.